INSIGHTFUL CORPORATION

AGREEMENT REGARDING EMPLOYMENT TERMINATION

THIS AGREEMENT REGARDING EMPLOYMENT TERMINATION (this "Agreement"), dated as of
October 1, 2007 (the "Effective Date"), is entered into by and between
Insightful Corporation, a Delaware corporation, and any successor to its
business or assets or both that assumes and agrees to perform this Agreement as
contemplated by Section 10.2 (the "Company") and Jeffrey E. Coombs (the
"Executive").

RECITALS

A. The Board of Directors of the Company (the "Board") has determined that it is
in the best interests of the Company and its shareholders to take appropriate
steps to encourage the Executive to continue as a dedicated employee of the
Company (or its affiliated company, as the case may be).

B. The Board has also determined that, in the event of the possibility, threat
or occurrence of a Change of Control of the Company, it is in the best interests
of the Company and its stockholders to induce the Executive to remain dedicated
to the Company (or its affiliated company, as the case may be) and to diminish
the inevitable distraction of the Executive arising from the personal
uncertainties and risks created by a pending or threatened Change of Control.

AGREEMENT

NOW, THEREFORE, the parties agree as follows:

1. Definitions

All capitalized terms used but not otherwise defined in this Agreement shall
have the meanings given those terms in Appendix A to this Agreement.

2. Term

2.1 This Agreement shall continue until terminated in accordance with Section
2.2 or 2.3.

2.2 This Agreement shall terminate without further action by either the Company
or the Executive (other than as provided in Sections 6 and 7 hereof, if and to
the extent that the applicable conditions of such Sections are met) upon the
earliest to occur of the following: (a) the death or Total Disability of the
Executive; (b) the termination of Executive's employment with the Company or its
affiliated company (as the case may be) for any reason, or (c) the mutual
agreement of the Company and the Executive.

2.3 This Agreement may be terminated by either party for material breach of this
Agreement, provided that the non-breaching party gives the other party at least
thirty (30) days' prior written notice and the breaching party fails to cure
such breach within such thirty (30) day period.

 

3. Employment at Will

The Executive and the Company acknowledge that the employment of the Executive
by the Company or its affiliated companies is "at will" and may be terminated by
either the Executive or the Company or its affiliated company (as the case may
be) at any time with or without cause and with or without advance notice. The
rights of the Executive provided in Section 6 and 7 hereof will apply only to
the extent that the applicable conditions of such Sections are met.

4. Attention and Effort

As long as the Executive remains employed by the Company or its affiliated
companies, and excluding any periods of vacation, sick time or other approved
leave to which the Executive is entitled, the Executive will devote all of his
productive time, ability, attention and effort to the business and affairs of
the Company or its affiliated company, as the case may be, and the discharge of
the duties and responsibilities of the Executive's position, and will use his
reasonable best efforts to perform faithfully and efficiently such duties and
responsibilities. While employed by the Company, the Executive will not engage
in any other employment without the Company's advance written consent. It shall
not be a violation of this Agreement for the Executive to (a) serve on
corporate, civic or charitable boards or committees, (b) deliver lectures,
fulfill speaking engagements or teach at educational institutions, (c) manage
personal investments, or (d) engage in activities permitted by of the Board of
Directors of, or the written policies of, the Company, so long as such
activities do not significantly interfere with the performance of the
Executive's duties and responsibilities. It is expressly understood and agreed
that to the extent any of the foregoing activities have been conducted by the
Executive with the approval of the Board of Directors of, or the written
policies of, the Company prior to the Effective Date, the continued conduct of
such activities (or the conduct of activities similar in nature and scope
thereto) shall not thereafter be deemed to interfere with the performance of the
Executive's duties and responsibilities to the Company.

5. Notice of Termination

Any termination of the Executive's employment by the Company or by the Executive
shall be communicated by a Notice of Termination to the other party given in
accordance with Section 10.1. "Notice of Termination" means a written notice
that (a) notifies the other party of the termination and the effective date of
such termination and (b) if the termination is for Cause (in the case of
termination by the Company) or for Good Reason (in the case of termination by
the Executive), sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for Cause or Good Reason (as the case may be). The
failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company
hereunder or preclude the Executive or the Company from asserting such fact or
circumstance in enforcing the Executive's or the Company's rights under this
Agreement.

6. Termination Payments

If the Executive's employment is terminated during the term of this Agreement,
the Executive shall not receive any compensation or benefits from the Company
with respect to such termination except as specifically provided in this
Section 6 (or, in the event of termination in connection with the threat or
occurrence of a Change of Control, as specifically provided in Section 7).

6.1 If the Company terminates the Executive's employment for any reason other
than Cause (which shall be subject to Section 6.2 hereof) or the Executive's
death or Total Disability (which shall be subject to Section 6.3 hereof) or the
Executive terminates his employment for Good Reason, the Executive shall be
entitled to receive the following:

(a) payment of the Accrued Obligations;

(b) severance pay in an amount equal to the lesser of (i) the sum of (A)
eighteen (18) months of the Executive's base salary as in effect as of the Date
of Termination and (B) one and a half (1.5) times the Executive's target at-plan
performance-based bonus amount for the fiscal year in which the Date of
Termination occurs; and (ii) two (2) times the Executive's Annual Rate of
Compensation for the fiscal year immediately preceding the fiscal year in which
the Date of Termination occurs;

(c) the right to continue exercising the Executive's vested and unexpired
options for a period of nine (9) months after the Date of Termination, provided
that vesting of such stock options shall cease on the Date of Termination in
accordance with their governing option agreements; and

(d) in the event that the Executive relocates to the San Francisco Bay area
after such termination, reimbursement of documented reasonable costs incurred by
the Executive for shipment of Executive's personal possessions from Seattle to
the San Francisco Bay area, provided that such costs are incurred within six (6)
months of the Termination Date.

The Executive's receipt of the severance pay set forth in subsection (b), the
extended period for exercising vested stock options set forth in subsection (c)
and the reimbursement of relocation expenses set forth in subsection (d) is
conditioned on the signing by the Executive of a general release of claims in a
form acceptable to the Company.

6.2 If the Executive's employment is terminated by the Company for Cause or by
the Executive for any reason other than Good Reason, this Agreement shall
terminate without further obligation on the part of the Company to the
Executive, other than the Company's obligation to pay the Executive the Accrued
Obligations.

6.3 If the Executive's employment is terminated by reason of the Executive's
death or Total Disability, this Agreement shall terminate automatically without
further obligation on the part of the Company to the Executive or his legal
representatives under this Agreement, other than the Company's obligation to pay
the Executive the Accrued Obligations to the extent not previously paid (which,
in the case of the Executive's death, shall be paid to the Executive's estate or
beneficiary, as applicable) and, in the case of Total Disability, to provide
Executive with the option to elect COBRA coverage at the Executive's expense.

6.4 All termination payments due under this Section 6 will be paid in a lump sum
within ninety (90) days after the date of termination or on regular payroll
schedules, at the Company's option; provided, however, any payment that is
subject to Section 409A of the Code and is payable as a result of termination of
employment shall not be paid until six (6) months and one day after the date of
termination of employment.

7. Change of Control

In the event of the threat or occurrence of a Change of Control:

7.1 The Company shall cause 50% of the Executive's unvested and unexpired stock
options to vest and become exercisable immediately before the effectiveness of
the Change of Control, provided that the Executive remains employed by the
Company through such date.

7.2 If, during the Employment Period, the Company terminates the Executive's
employment for any reason other than Cause (which shall be subject to Section
6.2 hereof) or the Executive's death or Total Disability (which shall be subject
to Section 6.3 hereof) or if the Executive terminates his employment for Good
Reason, then in addition to paying the Executive the termination payments and
relocation expense reimbursement required under Section 6.1(a), (b) and (d), the
Company will cause all of the Executive's unvested and unexpired stock options
to immediately vest and become exercisable. All of the Executive's vested and
unexpired stock options shall continue to be exercisable for a period of nine
(9) months after the Date of Termination.

8. Taxes and Withholding

8.1 Notwithstanding any other provisions of this Agreement, if either the
Company or the Executive receives confirmation from the Company's independent
tax counsel or its public accounting firm (the "Tax Advisor"), that any payment
to the Executive under this Agreement (either alone or together with payments
under any other agreement or benefit plan of the Company or any related entity
(including any stock option plan)) (each, a "Payment") would be considered to be
an "excess parachute payment" within the meaning of Section 280G of the Code,
then the following rules shall apply:

(a) The Company shall compute the net value to the Executive of all such
Payments after reduction for the excise taxes imposed by Section 4999 of the
Code and for any income taxes that would be imposed on Executive if such
termination benefits constituted Executive's sole taxable income.

(b) The Company shall next compute the maximum amount of Payments that may be
provided without any portion of any Payment being characterized an Excess
Parachute Payment and reduce the result by the amount of any income taxes that
would be imposed on the Executive if such reduced Payments constituted the
Executive's sole taxable income.

If the result derived in subsection (a) is greater than the result derived in
subsection (b), then the Executive shall be provided with the full amount of
Payments without reduction. If the result derived from subsection (a) is not
greater than the result derived in subsection (b), then the Executive shall be
provided with the maximum amount of Payments that can be provided without any
Payments being characterized as "excess parachute payments."

8.2 Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

9. Governing Law

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Washington, without regard to its or
any other jurisdiction's rules governing conflicts of laws. Each party hereby
irrevocably submits to the personal and exclusive jurisdiction of the courts
located in King County, Washington in any action arising out of this Agreement.



 

10. General Provisions

10.1 Notice. Any notice, demand or communication required or permitted to be
given by any provision of this Agreement shall be deemed to have been
sufficiently given or served for all purposes if (a) delivered personally;
(b) deposited with a pre-paid messenger, express or air courier or similar
courier; (c) deposited in first-class certified or registered mail, postage
prepaid or (d) transmitted by confirmed facsimile transmission (provided that
the original of such notice is deposited in the U.S. mail, postage prepaid).
Notices shall be addressed to a party at the party's address or facsimile number
as set forth below. Notices shall be deemed to have been received (i) upon
receipt in the case of personal delivery; (ii) one business day after being
deposited in the case of messenger, express or air courier or similar courier;
(iii) three business days after the date deposited in first-class certified or
registered mail; and (iv) one business day after receipt as evidenced by the
facsimile transmission confirmation notice, in the case of transmission by
facsimile.

If to Company: Insightful Corporation
1700 Westlake Ave. N., Suite 500
Attn: General Counsel
Fax: (206) 283-8691

If to Executive: [redacted]

Either party may change the individual designated above or their contact
information or both by notice in accordance with this Section 10.1.

10.2 Assignment

(a) This Agreement is personal to the Executive and shall not be assignable by
the Executive.

 a. The Company shall assign to and require any successor (whether direct or
    indirect, by purchase, merger, consolidation or otherwise) to all or
    substantially all the business or assets or both of the Company to assume
    expressly and agree to perform this Agreement in the same manner and to the
    same extent that the Company would be required to perform it if no such
    succession had taken place. All the terms and provisions of this Agreement
    shall be binding upon and inure to the benefit of and be enforceable by the
    parties and their respective successors and permitted assigns.

10.3 No Violation of Other Agreements. The Executive represents that neither the
execution nor the performance of this Agreement by the Executive will violate or
conflict in any way with any other agreement by which the Executive may be
bound.

10.4 Waivers. No delay or failure by any party hereto in exercising, protecting
or enforcing any of its rights, titles, interests or remedies under this
Agreement, and no course of dealing or performance with respect to this
Agreement, shall constitute a waiver of such. The express waiver by a party of
any right, title, interest or remedy in a particular instance or circumstance
shall not constitute a waiver thereof in any other instance or circumstance. All
rights and remedies shall be cumulative and not exclusive of any other rights or
remedies.

10.5 Amendments. No amendment, modification, waiver, termination or discharge of
any provision of this Agreement, or consent to any departure therefrom by either
party, shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged, and signed by the Company
and the Executive. Each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the Company and the Executive.

10.6 Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable in any jurisdiction, for any reason, then, to the
fullest extent permitted by law, (a) all other provisions of this Agreement
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in order to carry out the intent of the parties as nearly as
may be possible, (b) such invalidity, illegality or unenforceability shall not
affect the validity, legality or enforceability of any other provision of this
Agreement, and (c) any court or arbitrator having jurisdiction thereover shall
have the power to reform such provision to the extent necessary for such
provision to be enforceable under applicable law.

10.7 Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Executive with respect to its subject matter, and all prior
or contemporaneous oral or written communications, understandings or agreements
between the Company and the Executive with respect to such subject matter
(including, but not limited to, the Employment Agreement Regarding Termination
dated April 29, 2004, the Change of Control Agreement dated August 13, 2003, and
the Employment Agreement Regarding Termination dated May 5, 2003 are hereby
superseded and nullified in their entireties, except that any stock option
agreement between the Company and the Executive and shall continue in full force
and effect.

10.8 Counterparts. This Agreement may be executed in counterparts, each of which
counterparts shall be deemed an original, but all of which together shall
constitute one and the same instrument.

10.9 Compliance with IRC Section 409A. This Agreement is intended to comply and
shall be interpreted and construed in a manner consistent with the provisions of
Section 409A of the Code, including any rule or regulation promulgated
thereunder. In the event that any provision of this Agreement would cause an
amount payable hereunder to be subject to tax under the Code prior to the time
such amount is paid to the Executive, such provision shall, without the
necessity of further action by the Company, be deemed null and void.

10.10 Offset. To the extent permissible under applicable law, without prejudice
to other remedies, the Company may offset any amounts the Executive owes the
Company against any amount (net of taxes and other deductions) due to the
Executive under this Agreement or otherwise.

IN WITNESS WHEREOF, the parties have executed this Agreement on the Effective
Date.

INSIGHTFUL CORPORATION EXECUTIVE



By: /s/ Ann Parker-Way By: /s/ Jeffrey E.Coombs



Name: Ann Parker-Way Jeffrey E. Coombs

Its: VP and General Counsel



APPENDIX A

DEFINITIONS

"Accrued Obligations" means:

 i.   the Executive's base salary through the Date of Termination, to the extent
      not previously paid;
 ii.  the Executive's performance-based bonus fully earned through the Date of
      Termination, if any, to the extent not previously paid; and
 iii. any accrued vacation or other accrued leave pay that would be payable upon
      termination of employment under the Company's standard policy, in each
      case to the extent not previously paid.

"Annual Rate of Compensation" means the "annual rate of compensation" as that
term is defined in the Code and the related interpretations and guidance of the
Internal Revenue Service then in effect.

"Cause" means, in the Company's reasonable discretion, cause given by the
Executive to the Company and shall include, without limitation, the occurrence
of one or more of the following events:

(a) the Executive's unreasonable refusal to carry out any material lawful duty
of his position, or any lawful directions of the Board or management of the
Company senior to the Executive that are reasonably consistent with the
Executive's position and duties;

(b) the Executive's persistent failure to carry out any lawful duties of his
position or any directions of the Board or senior management reasonably
consistent with the Executive's position and duties, provided, however, that the
Executive has been given reasonable notice and opportunity to correct any such
failure;

(c) material violation by the Executive of a published company policy;

(d) violation of state or federal criminal law involving the commission of a
crime against the Company or any other criminal act involving moral turpitude;

(d) current abuse by the Executive of alcohol or controlled substances;

(e) fraud or material deception, misrepresentation or dishonesty by the
Executive with respect to the Company;

(f) any act or omission to act of the Executive or involvement by the Executive
in any circumstances that could reasonably result in material harm to the
Company or that materially compromises the Executive's ability to represent the
Company with investors, customers or the public; or

(g) material breach by the Executive of this Agreement, provided that the
Executive has failed to cure such breach within thirty (30) days of receiving
written notice of such breach.

 

"Change of Control" shall mean:

(a) A "Board Change" that, for purposes of this Agreement, shall have occurred
if a majority (excluding vacant seats) of the seats on the Company's Board of
Directors (the "Board")are occupied by individuals who were neither
(i) nominated by a majority of the Incumbent Directors nor (ii) appointed by
directors so nominated. An "Incumbent Director" is a member of the Board who has
been either (i) nominated by a majority of the directors of the Company then in
office or (ii) appointed by directors so nominated, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A under the Exchange Act or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

(b) The acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of more than fifty percent (50%) of either
(A) the then outstanding shares of Common Stock of the Company (the "Outstanding
Company Common Stock") or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
the following acquisitions shall not constitute a Change of Control: (x) any
acquisition by the Company, (y) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (z) any acquisition by any corporation pursuant to
a reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (i), (ii) and (iii)
of subsection (c) of this definition are satisfied; or

(c) Approval by the shareholders of the Company of a reorganization, merger or
consolidation, in each case, unless, immediately following such reorganization,
merger or consolidation, (i) more than fifty percent (50%) of each of the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
the Outstanding Company Voting Securities, respectively, immediately prior to
such reorganization, merger or consolidation in substantially the same
proportion as their ownership of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities, as the case may be, immediately prior to
such reorganization, merger or consolidation; and (ii) no Person (excluding the
Company, any employee benefit plan (or related trust) of the Company or such
corporation resulting from such reorganization, merger or consolidation and any
Person beneficially owning, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, more than fifty percent (50%) of the
Outstanding Company Common Stock or the Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, more than fifty
percent (50%) of, respectively, the then outstanding shares of common stock of
the corporation resulting from such reorganization, merger or consolidation or
the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors, and
(iii) at least fifty percent (50%) of the members of the board of directors of
the corporation resulting from such reorganization, merger or consolidation were
the Incumbent Directors at the time of the execution of the initial agreement
providing for such reorganization, merger or consolidation.

"Change of Control Date" means the first date on which a Change of Control
occurs.

 

"Code" means the Internal Revenue Code of 1986, as amended, or any successor
statute then in effect, and related regulations.

"Date of Termination" means with respect to a termination of the Executive's
employment, (a)  if the termination is because of the Executive's death; the
last day of the calendar month in which the Executive's death occurs, (b) if the
termination is because of the Executive's Total Disability, the date of the
determination by the Board of the Executive's Total Disability, or (c) if the
termination is for any other reason, ten (10) days after the effective date of
the Notice of Termination; provided, however, that the Company may, upon notice
to the Executive and without reducing the Executive's compensation during such
ten (10)-day period, excuse the Executive from any or all of his duties or
responsibilities during such period.

"Employment Period" shall mean, with respect to the threat or occurrence of a
Change of Control, the period (a) commencing on the later of (i) the date on
which the Company is notified or otherwise becomes aware (as determined by the
Company in its reasonable discretion) of the threat or occurrence of a Change of
Control and (ii) the date that is three (3) months before the Change of Control
Date, and (b) ending on the date that is twelve (12) months after the Change of
Control Date.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Good Reason" means the taking of one or more of the following actions by the
Company that result in a material negative change in the Executive's employment:

(a) the assignment to the Executive of any duties or responsibilities materially
inconsistent with, or any other action by the Company that results in a material
diminution in, the Executive's authority, duties or responsibilities (or the
authority, duties or responsibilities of the supervisor to which the Executive
reports), as such authority, duties or responsibilities existed at the Effective
Date; provided that, for the avoidance of doubt, the parties acknowledge and
agree that not being employed as the principal executive officer of a public
company would be a material diminution in the Executive's authority and would
constitute Good Reason;

(b) the Company's failure to (i) pay an annual base salary and variable
compensation (if any) at least equal to the annual base salary and variable
compensation earned and payable under the Executive's annual salary and variable
compensation plan (if any) then in effect, at the same intervals as the salaries
and variable compensation of other similarly situated executives of the Company
are paid, unless such a reduction in the Executive's annual base salary and/or
variable compensation applies generally to all officers of the Company, or (ii)
permit the Executive to participate, subject to and in accordance with
applicable eligibility requirements, in such benefit programs as are generally
made available to other executives of the Company;

(c) the Company's requiring the Executive to be based at any office or location
other than at (i) the Company's headquarters as in effect on the Effective Date
or (ii) any office that is subsequently designated as the headquarters of the
Company and is less than twenty-five (25) miles from the location of the
Company's headquarters as in effect on the Effective Date;

(d) any failure by the Company to comply with and satisfy Section 10.2; or

(e) any other material breach by the Company of this Agreement;

provided, however, that in each case the Executive has given written notice to
the Company of the existence of the condition that Executive believes gives rise
to Good Reason within ninety (90) days (or such greater period of time as may be
agreed by the Company in its sole discretion) of the initial existence of the
condition, and the Company has failed to cure such condition within thirty (30)
days of receiving such notice.

"Notice of Termination" has the meaning specified in Section 5 of this
Agreement.

"Person" means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) .

"Total Disability" means the Executive's inability (with such accommodation as
may be required by law and that places no undue burden on the Company), as
determined by a physician selected by the Company and acceptable to the
Executive, to perform the Executive's duties and responsibilities for a period
or periods aggregating twelve (12) weeks in any three hundred sixty-five (365)
day period as a result of physical or mental illness, loss of legal capacity or
any other cause beyond the Executive's control, unless and to the extent that
the Executive is granted a leave of absence by the Board.

